Citation Nr: 0635728	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active military duty from July 1952 to 
May 1954.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).


FINDING OF FACT

The objective evidence of record does not show that the 
veteran's current hearing loss is related to his military 
service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for service connection 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in November 2003 satisfied the duty to notify provisions.  
The veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  Additionally, a VA examination has been accorded 
the veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.  
For certain chronic disorders, such as sensorineural hearing 
loss, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, for the purposes of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The veteran contends that he was exposed to artillery, tanks, 
generators, and mortars while serving in the military.  
However, the veteran's service medical records are negative 
for any findings of hearing loss.  Nevertheless, the veteran 
served in Korea and his service personnel records indicate 
that he engaged in combat with the enemy in active service 
during a period of war.  As this lay evidence is consistent 
with the circumstances, conditions, and hardships of such 
service, the veteran's contentions are accepted as sufficient 
proof that he was exposed to acoustic trauma while in the 
military.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304 (2006); see also Peters v. Brown, 6 Vet. App. 540, 543 
(1994).  

The evidence of record currently shows that the veteran has 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  
However, the first objective hearing loss of record was in 
October 2000.  Accordingly, service connection can not be 
granted on a presumptive basis as sensorineural hearing loss 
did not become manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, there is no medical evidence that the veteran's 
current hearing loss is related to his military service.  A 
VA examiner in June 2006, examined the veteran and reported 
that the veteran was exposed to military noise exposure, but 
was also exposed to post-service civilian occupational noise.  
The examiner concluded that "it is less likely than not that 
the veteran's current sensorineural hearing loss was the 
result of military noise exposure. . . ."  The examiner 
stated that although the whispered voice tests were within 
normal limits on the induction and separation examinations, 
this did not rule out hearing loss either before or during 
the veteran's military service.  However, the examiner based 
the opinion provided on the veteran's report that the onset 
of his hearing loss was in approximately 1996, and his 
service separation was in 1954.  There is no medical evidence 
of record that refutes this opinion.  In this, and in other 
cases, only independent medical evidence may be considered to 
support Board findings.  The Board may not base a decision on 
its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, as there is no objective evidence that provides 
a nexus between the veteran's current hearing loss and his 
military service, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  As the preponderance 
of the evidence is against the veteran's claim, the doctrine 
of reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


